Citation Nr: 0500089	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-01 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with anxiety and depression.  

2.  Entitlement to service connection for the postoperative 
residuals of a sigmoid colectomy secondary to perforated 
diverticulum with diverticulitis.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension, secondary to diabetes mellitus.  

4.  Entitlement to an initial compensable disability rating, 
in excess of 0 percent, for nonproliferative diabetic 
retinopathy and cataracts, secondary to diabetes mellitus.  

5.  Entitlement to an initial compensable disability rating, 
in excess of 0 percent, for erectile dysfunction, secondary 
to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), with anxiety and 
depression, and entitlement to service connection for the 
postoperative residuals of a sigmoid colectomy secondary to 
perforated diverticulum with diverticulitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected hypertension, secondary to diabetes 
mellitus, is controlled with medication.  The diastolic blood 
pressures are not predominantly 110 or more, and the systolic 
blood pressures are not predominantly 200 or more.  

3.  The service-connected nonproliferative diabetic 
retinopathy and cataracts, secondary to diabetes mellitus, 
does not result in aphakia or visual acuity worse than 20/25, 
in each eye.  

4.  The service-connected erectile dysfunction, secondary to 
diabetes mellitus, does not result in loss of the glans of 
the penis or more than half the penis, or deformity of the 
penis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension, secondary to diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7101 (2004).  

2.  The criteria for a compensable disability rating, in 
excess of 0 percent, for nonproliferative diabetic 
retinopathy and cataracts, secondary to diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.84a and Codes 6027, 6028, 
6078, 6079 (2004).  

3.  The criteria for a compensable disability rating, in 
excess of 0 percent, for erectile dysfunction, secondary to 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
7520, 7521, 7522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter discloses that it has 
complied with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notice adequately 
informed the claimant that he should provide any evidence in 
his possession pertaining to the claim; that he should give 
VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case because these ratings were assigned 
as part of the initial favorable decision granting service 
connection.  The veteran disagreed with the initial 
evaluations assigned in the grant of service connection and 
he was subsequently provided the notice required by VCAA.  
The rating decision, statement of the case, supplemental 
statements of the case, and March 2004 VCAA letter, as well 
as the discussion before and during the September 2004 
videoconference hearing, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and 
medical opinions rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating these claims.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

The Board has considered all the evidence of record.  The 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2004).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has also considered the issues raised by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999) and whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case.  

Hypertension

Under the rating criteria in effect from January 12, 1998, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), the current 10 percent rating is 
appropriate for hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.  The next higher rating, 
20 percent, requires diastolic pressure which is 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  The disability will be rated at 40 percent with 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating will be assigned with diastolic pressure predominantly 
130 or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004) 
(effective from January 12, 1998).

The Board has considered the evidence presented by the 
veteran, including his sworn testimony during the September 
2004 videoconference hearing.  While he may feel that the 
severity of his hypertension warrants a higher evaluation, 
the findings of the trained medical professionals are 
substantially more probative in determining if the criteria 
for a higher evaluation have been met.  The Board has 
carefully reviewed the clinical records, which cover the 
period beginning before the effective date of service 
connection.  There are many blood pressure readings, which we 
need not list here because none of the diastolic pressure 
readings was 110 or more, and none of the systolic pressure 
readings was 200 or more.  The next higher rating does not 
just require one or a few readings which show a diastolic 
pressure of 110 or more, or a systolic pressure of 200 or 
more.  Rather, the readings must be predominantly 110 or more 
for the diastolic pressure, or predominantly 200 or more for 
the systolic pressure.  As there are no findings which meet 
these criteria, the readings certainly do not predominantly 
meet the higher requirements for a higher rating.  The many 
blood pressure readings of record provide a clear 
preponderance of evidence which establish that the 
requirements for a higher rating have not been met.  

Nonproliferative Diabetic Retinopathy And Cataracts

Cataracts sometimes result in the loss of the lens (aphakia).  
That is not the case here, so the disability can not be rated 
for aphakia under diagnostic code 6029.  There are 2 codes 
for cataracts: 6027 for traumatic cataract and 6028 for 
senile and other cataracts.  Both codes provide that the 
disability will be rated on the impairment of vision.  
38 C.F.R. § 4.84a.  

On VA examination of the veteran's eyes in May 2002, both had 
corrected visual acuity of 20/25.  Both eyes again had 
corrected visual acuity of 20/25 on VA examinations in March 
2004 and May 2004.  This level of visual acuity is 
noncompensable.  38 C.F.R. § 4.84a.  For a compensable, 10 
percent rating, the corrected visual acuity must be 20/50 in 
one eye and 20/40 or 20/50 in the other eye.  38 C.F.R. 
§ 4.84a, Codes 6078, 6079.  

Here again, the Board has considered the evidence presented 
by the veteran, including his sworn testimony during the 
September 2004 videoconference hearing.  While he may feel 
that his visual impairment warrants a higher evaluation, the 
findings of the trained medical professionals are 
substantially more probative in determining if the criteria 
for a higher evaluation have been met.  The repeated eye 
examinations establish by a preponderance of evidence that 
the veteran's visual impairment does not meet the criteria 
for a compensable evaluation.  

Erectile Dysfunction

As a result of his erectile dysfunction, the veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) (West 2002) and 
38 C.F.R. § 3.350(a) (2004).  There is no basis for payment 
of compensation under the rating schedule.  38 C.F.R. Part 4 
(2004).  The rating schedule provides three codes for penile 
impairment.  

Removal of half or more of the penis will be rated as 30 
percent disabling, or it will be rated on voiding 
dysfunction.  38 C.F.R. Part 4, § 4.115b, Code 7520 (2004).  

Removal of the glans of the penis will be rated as 20 percent 
disabling, or it will be rated on voiding dysfunction.  
38 C.F.R. Part 4, § 4.115b, Code 7521 (2004).  

Deformity of the penis with loss of erectile power will be 
rated as 20 percent disabling.  38 C.F.R. Part 4, § 4.115b, 
Code 7522 (2004).  

The veteran had a penile implant in May 2003.  Review of the 
operative report shows that the surgery did not result in the 
removal of half or more of the penis.  

The evidence includes VA clinical record for the period 
during which service connection has been in effect.  These 
records do not contain findings which would support a higher 
evaluation.  

On VA genitourinary examination, in March 2004, it was 
reported that the veteran urinated once or twice at night 
time.  There was no dysuria, hesitancy, or incontinence.  The 
only surgery was the placing of the pump.  There was no 
urinary tract infection, renal colic, bladder stones, or 
acute nephritis.  The pump implant was noted.  It was 
effective in allowing intercourse.  The doctor wrote that the 
penis, testicles, epididymis and spermatic cord appeared to 
be within normal limits.  It was specified that there was no 
penile deformity.  The diagnosis was erectile dysfunction at 
least as likely as not secondary to diabetes mellitus based 
on epidemiologic studies.  The doctor noted that the veteran 
had responded very successfully to the implantation of a 
pump.   

Once more, we note that the Board has considered the evidence 
presented by the veteran, including his sworn testimony 
during the September 2004 videoconference hearing and in 
various correspondence.  However, the findings of a trained 
medical professional are substantially more probative in 
determining if the criteria for a higher evaluation have been 
met.  The recent examination establishes that the veteran has 
not suffered the removal of half or more of the penis or of 
the glans of the penis.  There is no voiding dysfunction.  
Thus, the disability is not compensable under Codes 7520 or 
7521.  

There is no doubt that the veteran has suffered a loss of 
erectile power; however, the prime criteria under Code 7522 
are deformity of the penis.  The veteran has testified to the 
effect that he has a deformity of his penis.  However, the 
doctor who examined him in March 2004 specified that there 
was no deformity of the penis.  The Board finds the written 
report of the medical professional to be more probative than 
the veteran's testimony as a lay witness.  Consequently, we 
conclude that the veteran does not have a deformity of the 
penis and does not meet the criteria for a compensable 
evaluation under Code 7522.  The Board's review does not 
disclose any basis for a compensable evaluation under the 
rating schedule.  As the RO previously explained, this 
disability is compensated and the veteran is paid for it 
under the provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 
38 C.F.R. § 3.350(a) (2004).  

Other Criteria and Extraschedular Rating

For all the disabilities rated above, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial disability rating in excess of 10 percent for 
hypertension, secondary to diabetes mellitus, is denied.  

An initial compensable disability rating, in excess of 0 
percent, for nonproliferative diabetic retinopathy and 
cataracts, secondary to diabetes mellitus, is denied.  

An initial compensable disability rating, in excess of 0 
percent, for erectile dysfunction, secondary to diabetes 
mellitus, is denied.  


REMAND

The veteran's service personnel records show that he was a 
Marine Corps rifleman, who served in the Da Nang area in the 
Republic of Vietnam.  He was awarded the Vietnam service 
medal, the Vietnam campaign medal, and the Republic of 
Vietnam Cross of Gallantry.  However, the records do not 
confirm combat service.  The RO asked the veteran for details 
of his claimed stressors and he provided some information, 
which the RO did not feel was sufficient to forward for 
verification.  The RO should tell the veteran that it needs 
more information as to the claimed stressors and then forward 
this information to the Marine Corps for verification.  

Diabetes mellitus was diagnosed on hospitalization in 
December 1974 and January 1975.  Elevated blood sugar levels 
were revealed at the time of the veteran's colon surgery in 
1992.  Whether the diabetes mellitus caused or contributed to 
the claimed colon disorder and its surgical residuals is a 
medical question requiring a medical opinion.  VCAA requires 
VA to obtain such an opinion.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Accordingly, the claims for service connection for post-
traumatic stress disorder (PTSD), with anxiety and 
depression, and for service connection for the postoperative 
residuals of a sigmoid colectomy secondary to perforated 
diverticulum with diverticulitis are REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should ask the veteran for more 
details of his claimed stressors.  The RO 
should emphasize the need for identifying 
details, such as date to within 60 days, 
full name and rank of persons involved, 
location and complete unit identification.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  The RO should send the veteran's 
response, with a copy of his service 
personnel records to the Marine Corps for 
the purpose of obtaining and associating 
with the claims file any documentation 
pertaining to verification of stressors to 
which the veteran may have been exposed in 
connection with his service which included 
Vietnam.

4.  The veteran should be scheduled for an 
examination by a specialist in diabetes 
mellitus.  The claims folder should be 
made available to the examiner for review.  
Any tests or studies, which the examiner 
may deem appropriate, should be done.  
Based on examination of the veteran and 
review of the records, the physician 
should express an opinion on the 
following, with a full explanation:
?	Is it as likely as not that the 
service-connected diabetes mellitus 
caused the perforated diverticulum, 
which required surgery in 1992?  
?	Is it as likely as not that the 
service-connected diabetes mellitus 
partially contributed to cause the 
perforated diverticulum, which 
required surgery in 1992?  
?	If the service-connected disability 
was a partial cause, the doctor 
should express an opinion as to what 
percentage of the resulting 
disability was caused by the service-
connected disability.  
?	If the doctor believes the service-
connected disability was a partial 
cause, but cannot assign a percentage 
to the service-connected disability, 
he should so state.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


